DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.Claims 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schlipf (US 2018/0279417).
Regarding claim 8, Schlipf discloses that a heating element (Fig. 1a-2c) for heating a component for exhaust gas aftertreatment using ohmic resistance, the heating element (Fig.1a-2c) comprising: an unheated end region (unheated area u): an intermediate region (220); and a heated end region (221), wherein the unheated end region (unheated region u) and the heated end region (221) are separated by the intermediate region (220), and wherein the intermediate region (220} consists of a thermally insulating material (230) configured to minimize heat flow from the heated end region (221) to the unheated end region (unheated area u, para 0048).
Note, the recitation of the heating element for heating a component for exhaust gas aftertreatment in preamble has been interpreted as intended use and does not further recite structural limitations for the features of the apparatus (See MPEP 2114).
Regarding claim 9, Schlipf discloses that the thermally insulating material is a ceramic material (para 0021).
Regarding claim 10, Schlipf discloses that a channel guide (140) arranged through the unheated end region (unheated region u) and the intermediate region (220) and into the heated end region (221), and an electric conductor (141, para 0049) arranged to pass through the channel guide (140).
Regarding claim 11, Schlipf discloses that the thermally insulating material is also configured so as to be electrically insulating (para 0005).
Regarding claim 12, Schlipf discloses that heat output from the heated end region (221) toward the environment takes place exclusively in a radial direction of the heating element (141) and in an axial direction away from the intermediate region (220).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. (US 5,562,885) in view of Schlipf (US 2018/0279417). 
Regarding claims 13 and 14, Bayer et al. discloses that it is conventional to provide a heating element inserted into the honeycomb structure of catalytic converter (Figs. 1-5) but Bayer et al. fails to disclose the specific type of heating element of the instant claimed invention.  
Schlipf teaches that it is conventional to provide heating element (Fig1a-2c), wherein the heating element has, on the unheated end region (unheated region u) thereof, an assembly (Figs. 1a-2c), configured to affix the heating element (141).
Thus, it would have been obvious in view of Schlipf to one having ordinary skill in the art to modify the device of Bayer et al. with the heating element as taught by Schlipf to facilitate in treating the exhaust gas.
 
3.Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schlipf (US 2018/0279417) in view of Kitzner et al. (US 3,770,389).
Regarding claim 15, Schlipf discloses the ceramic material but fails to disclose the specific type of ceramic material of the instant claimed invention.
Kitzner et al. teaches that it is conventional to provide a catalytic converter with electrically conductive metal rod (16) or electrical heating element coated with gamma alumina in order to electrically insulated the heating element.
Thus, it would have been obvious in view of Kitzner et al. to one having ordinary skill in the art to modify the device of Schlipf with ceramic material of alumina as taught by Kitzner et al. in order to gain the above benefit.
 

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774